DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received September 8, 2021.  Claims 19 and 20 were amended.  New Claims 22-25 were added by this amendment.  No claims were cancelled by this amendment.

Claim Objections
Claim 23 is objected to because of the following informalities:  the sentence has multiple capital letters.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 23 recites limitations from both Claims 1 and 10 that results in antecedent issues with redundant claim limitations resulting in a claim that is indefinite since it cannot be clearly interpreted.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is concurrently dependent upon two unrelated independent Claims 10 and 1 resulting in multiple antecedent issues.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 3-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2007/0033756 (hereafter Kwon et al.) in view of Kaneda et al. US 6,044,514 (hereafter Kaneda et al.) and Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008).

 Regarding Claim 1, Kwon et al. teaches:
1. A toothbrush (toothbrush 20), comprising: 
a handle (handle shown in Figure 3); 
a head (head portion 30) connected to the handle (Figure 3); and 
a plurality of bristles (Figure 2), respective ones of the plurality of bristles including: 
a first end (left bristle tip, Figure 2) having a tapered first tip (Figure 2), 
a second end (left bristle tip, Figure 2) having a tapered second tip (Figure 2), and 
a substantially cylindrical shaft (body measurement presented as a diameter – therefore cylindrical) extending between the first end and the second end, 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end (Figure 2) such that the first end extends from a surface of the head to a first height (height of left bristle tip, Figure 2) and the second end extends from the surface of the head to a second height (height of right bristle tip, Figure 2), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (0.5-2.0mm, see discussion below).  

Kwon et al. discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion.  Kwon et al. does not disclose the use of a fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened 
Kwon et al. discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion with a difference between the first height and second height being between 0.5 and 2.0 mm as shown in Figure 2.  Kwon et al. does not disclose a difference greater than or equal to 2.5mm.  
The reference Kwon et al. 2008 teaches:
… wherein the difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  
Kwon et al. 2008 discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion as shown in Figure 5.  Kwon et al. 2008 discloses a difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to include a larger difference in height of 2-4mm as taught by Kwon et al. 2008 with the motivation to increase the interdental penetration, since as taught by Kwon in Paragraph [0033], The toothbrush having bristles folded at different 

Regarding Claim 3, Kwon et al. teaches:
3. The toothbrush according to claim 1, wherein respective ones of the plurality of bristles (Figure 2) have a base diameter at the fastening point, and the base diameter is between 4 mil and 9 mil (0.15-0.20 mm, Paragraph [0031]), inclusive.  

Regarding Claim 4, Kwon et al. teaches:
4. The toothbrush according to claim 1, wherein respective ones of the plurality of bristles (Figure 2) have a first diameter measured at the first tip (0.01-0.07mm, Paragraph [0030]), and the first diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 5, Kwon et al. teaches:
5. The toothbrush according to claim 4, wherein respective ones of the plurality of bristles (Figure 2) have a second diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the first tip, and the second diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  


    PNG
    media_image1.png
    995
    1574
    media_image1.png
    Greyscale

Regarding Claim 6, Kwon et al. teaches:
6. The toothbrush according to claim 5, wherein respective ones of the plurality of bristles (Figure 2) have a third diameter measured at the second tip (0.01-0.07mm, Paragraph [0030]), and the third diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base)  the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 7, Kwon et al. teaches:
7. The toothbrush according to claim 6, wherein respective ones of the plurality of bristles (Figure 2) have a fourth diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the second tip, and the fourth diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  



    PNG
    media_image2.png
    995
    1574
    media_image2.png
    Greyscale



Regarding Claim 8, Kwon et al. teaches:
8. The toothbrush according to claim 1, wherein the first tip and the second tip are formed by a chemical process (chemical process), a mechanical process, or a combination of the chemical process and the mechanical process.  

Regarding Claim 9, Kaneda et al. teaches:
9. The toothbrush according to claim 1, wherein the fastener (flat plate 22) is a staple (acts as a staple, Figure 2).

Regarding Claim 21, Kwon et al. 2008 teaches:
21. The toothbrush according to claim 1, wherein the difference between the first height and the second height is 3mm (2-4mm – Kwon et al. modified in view of Kwon et al. 2008 as previously discussed in Claim 1).

Regarding New Claim 22, Kwon et al. teaches:
22. (NEW) The toothbrush according to claim 1, wherein the tapered first tip (left bristle tip, Figure 2, installed) has a first tip geometry (tapered), wherein the tapered second tip (right bristle tip, Figure 2, installed) has a second tip geometry (tapered), and wherein the first tip geometry is substantially similar to the second tip geometry (Claim 1 indicates both ends have the same tapered length range and blunt end point diameter range – therefore they are substantially similar).  

As necessitated by amendment, Claims 10, 12-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008) in view of Kwon et al. US 2007/0033756 (hereafter Kwon et al.) and Kaneda et al. US 6,044,514 (hereafter Kaneda et al.).

Regarding Claim 10, Kwon et al. 2008 teaches:
10. A method of manufacturing a toothbrush (shown in Figure 3), comprising: 
providing a plurality of unshaped bristles, respective ones of the plurality of unshaped bristles having a first end, a second end, and a substantially cylindrical shaft between the first end and the second end (bristles are provided that will be set in a toothbrush, Paragraph [0041]); 
attaching respective ones of the plurality of unshaped bristles to a head of the toothbrush (shown in Figure 3) using a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height (height of left bristle tip, Figure 4) and the second end extends from the surface of the head to a second height (height of right bristle tip, Figure 4)(bristles are set in a toothbrush, Paragraph [0041]); and
shaping the first end of the respective ones of the plurality of unshaped bristles to provide a tapered first tip (left bristle tip, Figure 4) and the second end of the respective ones of the plurality of unshaped bristles to provide a tapered second tip (right bristle tip, Figure 4, see discussion below), thereby to create a plurality of shaped bristles (partially tapered using a grinding operation, Paragraph [0041]), 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (2-4mm, Figure 4).  

Kwon et al. 2008 discloses a toothbrush with a plurality of bristles (toothbrush bristle 10) formed with a first end (left bristle tip, Figure 2) having a first shape that is tapered with a blunt end and a second end with a rounded tip.  Therefore, Kwon et al. does not disclose a second tapered end.  The reference Kwon et al. discloses a toothbrush that uses a bristle shown in Figure 2 that comprises a tapered first end and a tapered second end.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rounded second end of the Kwon et al. 2008 device to be tapered as disclosed by Kwon et al. with the motivation to more effectively reach into smaller gaps between teeth.
Kwon et al. 2008 in view of Kwon et al. discloses a toothbrush according to Claim 11 with a plurality of bristles fastened to the head by installing a folded bristle into a head portion.  The references do not disclose the use of a fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined Kwon et al. device to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.  

Regarding Claim 12, Kwon et al. 2008 teaches:
12. The method according to claim 10, wherein respective ones of the plurality of shaped bristles have a base diameter at the fastening point, and the base diameter is between 4 mil and 9 mil (0.16 to 0.2mm, Paragraph [0008]), inclusive.  

Regarding Claim 13, Kwon et al. 2008 teaches:
13. The method according to claim 10, wherein respective ones of the plurality of shaped bristles (Figures 4 and 5) have a first diameter (0.01 to 0.02mm, Paragraph [0008]) measured at the first tip, and the first diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.16 to 0.2mm, Paragraph [0008]).  

Regarding Claim 14, Kwon et al. 2008 teaches:
14. The method according to claim 13, wherein respective ones of the plurality of shaped bristles (Figure 4) have a second diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the first tip, and the second diameter is less than or equal to 0.40 times the base diameter (0.16-0.20 mm, Paragraph [0008])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.038mm which is less than 0.40 times the minimum base diameter of 0.16mm - .060mm).  


    PNG
    media_image3.png
    942
    1566
    media_image3.png
    Greyscale

Regarding Claim 15, Kwon et al. teaches:
15. The method according to claim 14, wherein respective ones of the plurality of shaped bristles (Figure 2) have a third diameter measured at the second tip (0.01-0.07mm, Paragraph [0030]), and the third diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 16, Kwon et al. teaches:
16. The method according to claim 15, wherein respective ones of the plurality of shaped bristles (Figure 2) have a fourth diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the second tip, and the fourth diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  


    PNG
    media_image2.png
    995
    1574
    media_image2.png
    Greyscale


Regarding Claim 17, Kwon et al. 2008 teaches:
17. The method according to claim 10, wherein the shaping includes performing a chemical process, a mechanical process (grinding process, Paragraph [0041]), or a combination of the chemical process and the mechanical process.  

Regarding Claim 18, Kaneda et al. teaches:
18. The method according to claim 11, wherein the fastener (flat plate 22) is a staple (acts as a staple, Figure 2).  

Regarding New Claim 23, Kwon et al. teaches:
23. (NEW) The method of claim 10, The toothbrush according to claim 1, wherein the tapered first tip (left bristle tip, Figure 2, installed) has a first tip geometry (tapered), wherein the tapered second tip (right bristle tip, Figure 2, installed) has a second tip geometry (tapered), and wherein the first tip geometry is substantially similar to the second tip geometry (Claim 1 indicates both ends have the same tapered length range and blunt end point diameter range – therefore they are substantially similar).

As necessitated by amendment, Claims 19, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2007/0033756 (hereafter Kwon et al.) in view of Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008).

Regarding Amended Claim 19, Kwon et al. teaches:
19. A toothbrush (toothbrush 20), comprising: 
a handle (handle shown in Figure 3); 
a head (head portion 30) connected to the handle (Figure 3); 
a plurality of first bristles (left bristle shown in Figure 2 installed), respective ones of the plurality of first bristles including: 
a first distal end (left bristle tip, Figure 2, installed) having a first tapered tip (Figure 2) and extending from a surface of the head to a first height (Figure 3), 



a second distal end (right bristle tip, Figure 2, installed) having a second tapered tip and extending from a surface of the head to a second height (Figure 3), 

a substantially cylindrical first distal end and the second distal end and
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (0.5-2.0mm, see discussion below).  


The reference Kwon et al. 2008 teaches:
… wherein the difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  

Kwon et al. 2008 discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion as shown in Figure 5.  Kwon et al. 2008 discloses a difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to include a larger difference in height of 2-4mm as taught by Kwon et al. 2008 with the motivation to increase the interdental penetration, since as taught by Kwon in Paragraph [0033], The toothbrush having bristles folded at different heights is advantageous in terms of excellent insertion function into the periodontal pockets and high workability.  

Regarding Claim 20, Kwon et al. 2008 teaches:
20. The toothbrush according to claim 19, wherein 

Regarding New Claim 24, Kwon et al. teaches:
24. (NEW) The toothbrush according to claim 19, wherein the first tapered tip (left bristle tip, Figure 2, installed) has a first tip geometry (tapered), wherein the second tapered tip (right bristle tip, Figure 2, installed) has a second geometry (tapered), and wherein the first tip geometry is substantially similar to the second tip geometry (Claim 1 indicates both ends have the same tapered length range and blunt end point diameter range – therefore they are substantially similar).
  
Regarding New Claim 25, Kwon et al. teaches:
25. (NEW) The toothbrush according to claim 19, wherein the shaft defines a base diameter (0.15-0.20 mm, Paragraph [0031]), wherein respective ones of the plurality of first bristles have a first diameter measured at the first tapered tip (0.01-0.07mm, Paragraph [0030]) that is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter, and wherein respective ones of the plurality of first bristles have a second diameter measured at the second tapered tip (0.01-0.07mm, Paragraph [0030]) that is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (Paragraph [0031]).

Response to Arguments
Rejections Under 35 U.S.C. 103


	Detailed responses to the Applicant’s arguments follow.

The Applicant argues: “Claims 1, 3-9, and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0033756 ("Kwon 2007") in view of U.S. Patent No. 6,044,514 ("Kaneda") and U.S. Patent Publication No. 2008/0100126 ("Kwon 2008"). Claims 10 and 12-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Kwon 2008 in view of Kwon 2007 and Kaneda. Claims 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kwon 2007 in view of Kwon 2008. Applicant respectfully requests withdrawal of these rejections. 
Independent Claims 1, 10, and 19 
Independent claim 1 recites, among other things, a toothbrush with a plurality of 
bristles, where respective ones of the bristles include a first end having a tapered first tip, a second end having a tapered second tip, and where the difference between the first height and the second height is greater than or equal to 2.5 mm. 
Furthermore, independent claim 10 recites, among other things, a method of 
manufacturing a toothbrush including shaping the first end of the respective ones of the plurality of unshaped bristles to provide a tapered first tip and the second end to provide a tapered second tip. Claim 10 also recites where the distance between the first height and the second height are greater than or equal to 2.5 mm. 
Finally, independent claim 19 recites, among other things, a toothbrush with a 
plurality of first bristles, where the bristles include a first distal end having a first tapered tip and a second distal end having a second tapered tip. Claim 19 also recites that the difference between the first height and the second height is greater than or equal to 2.5mm. 
-6- 	In contrast, Kwon 2007 is generally directed toward a toothbrush bristle where the height difference between the two exposed ends range from 0.5 to 2 mm (hereinafter the "height difference"). Kwon 2007 continues that "if the height difference exceeds the upper limit, the user feels unsatisfactory upon brushing his or her teeth." (Paragraph [0029]). As such, not only does Kwon 2007 fail to disclose the claimed height difference in independent claims 1, 10, and 19, Kwon 2007 explicitly teaches away from expanding the height difference to include the claimed height difference - indicating that doing so would result in the user feeling unsatisfactory when brushing his or her teeth. 
The current application also mirrors this distinction between bristles falling within 
Kwon 2007's disclosed height difference range and bristles falling within the claimed height difference range. For example, inventor Supinda Watcharotone concluded in her declaration dated December 1, 2020 that "toothbrush bristles using a height difference according to the claims of the instant Application unexpectedly exhibit an improved penetration and cleaning ability." (Paragraph 5 of Supinda Watcharotone Declaration). Ms. Watcharotone also clarified that these results extended across various tapered filament sizes ("[t]hree configurations of tapered filaments with tapered shape on both ends were tested;" Paragraph 4a). Even the specification of the originally filed application explicitly identifies bristles having height differences falling with the range of Kwon 2007 as being deficient ("If the height difference h is smaller than this threshold (for example, 2 mm or smaller), various cleaning attributes of the bristle 710, such as access in difficult-to-reach areas, are diminished;" Paragraph [0037] of Pending Specification). These examples further confirm that a person having ordinary skill in the art, not using the advantage of impermissible hindsight, would not have been motivated to expand the range disclosed in Kwon 2007 to include the claimed range and that the claimed range is an unexpected improvement over the existing range in Kwon 2007.”

The Examiner respectfully disagrees.  Kwon 2007 discloses in Paragraph [0028] that filaments with two tapered ends with a height difference 0.5mm to 2.00mm is advantageous in that respective bristles can be easily inserted into the teeth or the periodontal pockets of the user.  In Paragraph [0029] discloses that if the height difference is less than 0.5mm the insertion into the teeth or the periodontal pockets is not achieved.  Furthermore, if the height difference is larger than 2mm, the user “feels unsatisfactory” upon brushing his/her teeth.  The Applicant claims the use of two tapered ends with a height difference greater than or equal to 2.5mm.  It is unreasonable to believe that based on Kwon’s disclosure that he did not evaluate a height difference of 2.5mm or greater as part of his cited disclosure regarding the range above.  Therefore, the Applicant’s claim is not novel, since it would have been obvious that Kwon would have experimented with the claimed range slightly larger than 2.00mm in the process of identifying his preferred range.  
 "toothbrush bristles using a height difference of 2.5mm or greater unexpectedly exhibit an improved penetration and cleaning ability." (Paragraph 5 of Supinda Watcharotone Declaration).  Kwon 2007 discloses in Paragraph [0028] his “inventive toothbrush having needle-shaped bristles folded asymmetrically is advantageous in that respective bristles can be easily inserted into the teeth or the periodontal pockets of the user”.  Through the combination of the Kwon 2008 reference, Paragraph [0046], it would have been obvious to one with ordinary skill in the art at the time of the invention that the larger the height difference such as 2-4mm, the deeper the bristles can be inserted into the periodontal pockets of the user (Applicant’s improved penetration), therefore it would have also been obvious that, like disclosed by Kwon 2008, the deeper the bristles can be inserted the better those bristles can more deeply clean the periodontal pockets (Applicant’s improved cleaning ability).  Therefore, it would not be unexpected that the greater height difference improves penetration and cleaning ability (deeper in the pockets) since it is specifically stated in Kwon 2008.  Interestingly, the Applicant does not specifically argue that a 2.5mm or greater height difference on their device provides the user a “satisfactory feeling” upon brushing.
	Assuming that the Applicant’s device provides a satisfactory feeling with two tapered tips and a height difference greater than 2.5mm, why does the Kwon 2007 device also with two tapered tips provide an unsatisfactory feeling with a height difference greater than 2.5mm?  Why would the Kwon 2008 device with a tapered end extending 2-4mm from the shorter end seem to provide a satisfactory feeling?  Is it merely personal preference for a specific bristle feel?  
	For the above reasons, the Examiner does not agree that Kwon 2007 teaches away from a height difference above 2.0mm, however, he disclosed that based on his experience and feedback from an unknown sample size that he believed after testing larger height differences that 2.0mm was his preferred maximum.  It would then be obvious to one with ordinary skill in the art at the time of the invention that based on the teachings of Kwon 2008 that a height difference of 2.0mm-4.0mm would allow for both deeper penetration ability and cleaning ability yet still provide an acceptable user experience.  Therefore, it would have been obvious to modify the Kwon 2007 device to include a larger height difference as taught by Kwon 2008 and then employ common knowledge design modifications to bristle material, bristle diameter, bristle length, number of bristles/diameter of a tuft, tuft locations and tuft pattern to achieve a brush available in multiple stiffness, such as extra soft, soft, medium, and firm that 
 
The Applicant argues: “Kwon 2008 fails to compensate for the deficiencies of Kwon 2007. Kwon 2008 teaches one-sided needle-shape bristles, clarifying that a one-sided needle-shaped bristle "is a bristle which has one end tapered and the other end not tapered (emphasis added)." (Paragraph [0046] of Kwon 2008). Kwon 2008 fails to teach, among other things, a toothbrush bristle having a first end with a tapered end and a second end with a tapered end. Indeed, the Examiner even confirms on page 11 of the Office action that Kwon 2008 "does not disclose a second tapered end." 
Kwon 2008 even emphasizes that a one-sided bristle "has the advantage of having both penetration ability and cleaning ability." (Id.) At no time does Kwon 2008 teach the use of a bristle with a first end having a tapered first tip, a second end having a tapered second tip, and where the difference between the first height and the second height is greater than or equal to 2.5 mm. For at least this reason, Kwon 2008, too, fails to teach or make obvious the claimed device.” 

The Examiner respectfully disagrees.  As disclosed in Kwon 2008 Paragraph [0046], discloses that the taper end is longer than the other end by 2-4mm to provide the advantage of penetrating deeper into the periodontal cavity and improved cleaning ability.  Like in the Kwon 2007 bristle, the shorter second end of the Kwon 2008 serves essentially as a stop against the outer surfaces of the teeth.  Therefore, in both cases, the shorter bristles ends create a stop and the longer tapered bristle ends flex and extend into the periodontal cavities.  

The Applicant argues: “Finally, it would not have been obvious to combine Kwon 2008 and Kwon 2007 to produce the claimed invention. On pages 5 and 19 of the Office action, the Examiner argues that it would have been obvious to modify Kwon 2007 to include the larger height difference of Kwon 2008 because Kwon 2007 teaches "[a] toothbrush having bristles folded at different heights is advantageous in terms of excellent insertion function into the periodontal pockets and high workability." This argument fails on two points. 
First, Kwon 2007 only states that "having bristles folded at different heights" is advantageous. At no time does Kwon 2007 argue that increasing the difference would be beneficial much less doing so beyond Kwon 2007's clearly established height difference range. Second, Kwon 2007 makes explicitly clear to a person having ordinary skill in the art that extending the height difference of a bristle where both ends are tapered beyond 2 mm is unsatisfactory for the user. Kwon 2008 ultimately does nothing to overcome this deficiency as it only discloses that a completely different type of bristle - a one-sided bristle - can have a height difference between 2-4 mm. At no time does Kwon 2008 teach that a two-sided bristle could satisfactorily include such a height difference. As such, there is no motivation for a person having ordinary skill in the art to increase the height difference of Kwon 2007 into the claimed range. Indeed, the pending specification even specifically identifies that height differences at or below 2 mm (e.g., as disclosed by Kwon 2007) produced diminished capabilities.” 

“inventive toothbrush having needle-shaped bristles folded asymmetrically is advantageous in that respective bristles can be easily inserted into the teeth or the periodontal pockets of the user”.  It is obvious to one with ordinary skill in the art at the time of the invention that a larger height difference would result in a deeper penetration of the cavity.   Kwon 2008, discloses a device with a 2-4mm height difference that confirms the viability of operation of a device with the enhanced depth cleaning capability.  It would have been obvious to one with ordinary skill in the art at the time of the invention that generally people have different toothbrush preferences as evident by the different stiffness commercially available (extra soft, soft, medium, firm, etc.).  Therefore, it would be obvious based on the viability of the Kwon 2008 device, with the 2-4mm height difference, that Kwon 2007 statement regarding heights above 2.0mm is not necessarily a technical limitation but is merely a preference and that a designer would be capable of adjusting the bristle material, bristle diameter, bristle length, number of bristles/diameter of a tuft, tuft locations and tuft pattern to achieve a combined device which would provide acceptable user feeling.

The Applicant argues: “Still further, it would not have been obvious for a person having ordinary skill in the art to modify Kwon 2008 to include a second tapered tip as proposed by the Examiner on pages 11 and 12 of the Office action, for at least two reasons. First, Kwon 2008 champions the advantages of the one-sided layout indicating that it "has the advantage of both penetration ability and cleaning ability." As such, modifying Kwon 2008 to remove the "rounded tip" would eliminate this dual capability and therefore is actually contrary to Kwon 2008's teachings. 
Second, nothing in Kwon 2008 teaches that a two-sided folded bristle having Kwon 2008's height difference would even be advantageous to the user. Indeed, the advantages of a two-sided folded bristle can only be found in Kwon 2007 which explicitly teaches away from such a height difference. In sum, the device of claims 1, 10, and 19 would not have been obvious to a person having ordinary skill in the art at the time of the invention without the use of impermissible hindsight. 
-8- 	Kaneda also fails to compensate for the deficiencies of Kwon 2007 and Kwon 2008. More specifically, Kaneda only teaches the use of bristles where the shorter tip includes a ball-like portion (12a). Similar to Kwon 2008, Kaneda does not teach the use of a bristle where both the first end and the second end are tapered. For at least this reason, Kaneda alone or in combination with Kwon 2007 and Kwon 2008 does not teach or make obvious the device as recited in amended claims 1, 10, and 19. 
In sum, Kwon 2007, Kwon 2008, and Kaneda, alone or in combination, fails to teach or make obvious the device as recited in claims 1, 10, and 19. Dependent claims 3-9, 12-18, and 20-25 depend from claims 1, 10, and 19 and are therefore allowable for at least the same reasons. Withdrawal of the rejections to claims 1, 3-10, and 12-21 is hereby requested.” 

The Examiner respectfully disagrees.  Many of the arguments in this section are moot since they apply to hypothetical and not the actual rejections.  The remaining arguments have already been addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723